DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoellwarth (2010/0079356).
Regarding claim 1, Hoellwarth discloses, in figures 1-3C, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), comprising:  a housing (303, main body; 304, front panel; and 305, back panel) that secures a mobile device (portable electronic device) (paragraph 0095 discloses the portable electronic device is secured within the cavity 332 of the main, front, and back panels of the head-mounted device 300) and fits on the head of a human viewer (paragraph 0089 discloses a user’s head suck as eyeglasses or goggles), the mobile device comprising a display (display screen) and a wireless transceiver (paragraph 0102 discloses a connector 342 can mate with the portable electronic device and provide power connections that include ipods or iphones and paragraph 0103 discloses the data and/or power connection can be provided by a wireless connection); an eyepiece, connected to the housing, onto which images displayed by the mobile device (portable electronic device) focus for display to the viewer (paragraphs 0098-0099); and a remote control (322, remote control) (paragraph 0121), comprising:  a wireless transceiver (322, connector) for communicating with the mobile device (portable electronic device) (paragraph 0121 discloses remote controller 322 is a wireless device that can transmit commands to the portable electronic device); and a plurality of controls (paragraph 0121 discloses control the display, volume, and playback options) operable by the viewer, wherein upon activation of a control by the viewer the remote control generates a command that indicates the status or position of the control and transmits the command to the mobile device via the wireless transceiver (paragraph 0121).
Regarding claim 2, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the mobile device (portable electronic device) further comprises: a processor (1310, processor) (paragraph 0120); and a memory (1318, memory) in communication with the processor for storing instructions (paragraph 0120), which when executed by the processor, cause the mobile device: to receive a command from the mobile device; and to launch a corresponding application and to provide the command to the application (paragraphs 0219-0220).
Regarding claim 3, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the mobile device (portable electronic device) further comprises:  a processor (1310, processor) (paragraph 0120); a camera (306, camera region) that receives images that substantially cover the field of view of the human viewer (paragraph 0115; Examiner notes that the camera region 305 can be an integrated camera or a hole into which camera can be placed); and a memory (1318, memory) in communication with the processor (1310, processor) for storing instructions, which when executed by the processor (paragraph 0120), cause the mobile device:  to receive images from the camera (306, camera region) (paragraph 0113-0115); and to determine, based on the received images, the location of the remote control (322, remote control) within the field of view of the viewer (paragraph 0121).
Regarding claim 4, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the remote control (322, remote control) further comprises at least one sensor (1324, sensors) for determining the geographic position of the remote control (paragraphs 0108, 0120, and 0129).
Regarding claim 5, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the at least one sensor is selected from the group consisting of an accelerometer, a gyroscope and a magnetometer (paragraph 0170 discloses accelerometers).
Regarding claim 6, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the remote control sends sensor data from the at least one sensor specifying its absolute position to the mobile device (paragraphs 0129-0130).
Regarding claim 7, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the remote control is detachably connected to the housing such that it can be detached from the housing by the viewer and operated by hand (paragraph 0121 and figure 3A).
Regarding claim 8, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein at least one of the plurality of controls is selected from the group consisting of forward, backward, and select (paragraph 0106 disclose controls 318 can control any suitable feature and/or operation of head-mounted device 300 and/or the portable electronic device and paragraph 0121). 
Regarding claim 9, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein one of the plurality of controls is a joystick (paragraph 0128 discloses the ability to rotate a knob).
Regarding claim 10, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the wireless transceiver communicates with the mobile device using a near field communications method (paragraph 0102 discloses the use of iPhones which use apple pay; which is a near field communication).
Regarding claim 13, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the mobile device is a smartphone (paragraphs 0077 and 0102 disclose the use of iPods and iPhones).
Regarding claim 14, Hoellwarth discloses, in figures 1-3C and 13, a head mounted display device (300, head mounted device) (paragraphs 0088-0089), wherein the components of the mobile device are integrated with the head mounted display (figure 3 and paragraphs 0106 and 0107).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth (2010/0079356) as applied to claim 1 above, and further in view of Fergason (2005/0017152).
Regarding claim 10, Hoellwarth discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hoellwarth fails to disclose wherein the remote control further comprises a marker capable of emitting light and wherein the remote control is operable to receive commands for the marker.
Fergason discloses, in figure 2B, wherein the remote control (20’, remote control) further comprises a marker capable of emitting light (30’, indicators) (paragraph 0083 discloses the indicators are light emitting diodes) and wherein the remote control is operable to receive commands for the marker.
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Hoellwarth with the remote control of Fergason for the purpose of allowing the user to know when the remote is lit, the remote is sending a signal to the display.
Regarding claim 11, Hoellwarth discloses all the limitations in common with claim 1, and such is hereby incorporated.
Hoellwarth fails to disclose wherein at least one of the commands for the marker is selected from the group consisting of the color of light to emit, the duration of the illumination period, the intensity of the light, and whether to flash (paragraph 0084 discloses the indicators 30’ discloses providing respective colors of the light).
Fergason discloses wherein at least one of the commands for the marker is selected from the group consisting of the color of light to emit, the duration of the illumination period, the intensity of the light, and whether to flash (paragraph 0084 discloses the indicators 30’ discloses providing respective colors of the light).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Hoellwarth with the remote control of Fergason for the purpose of allowing the user to know when the remote is lit, the remote is sending a signal to the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872